DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on 09/09/2021.
The application has been amended as follows: 
1, wherein the dangerous vehicle detector detects the dangerous vehicle information using pre- stored patterns.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Yamada and Lee do not teach an onboard device configured to transmit and receive information to and from the server, wherein the onboard device includes an imager configured to image a nearby vehicle and a first transmitter configured to transmit nearby vehicle information including a captured image of the nearby vehicle or dangerous vehicle information including a position of a dangerous vehicle which is detected from the nearby vehicle information and position information of the onboard device to the server, wherein the server includes a controller configured to generate warning information including the position of the dangerous vehicle for a vehicle near the dangerous vehicle and a second transmitter configured to transmit the warning information, wherein the dangerous vehicle information further includes information regarding a type of dangerous vehicle behavior exhibited by the dangerous vehicle, the dangerous vehicle behavior includes a behavior that potentially shortens a distance between the dangerous vehicle and the vehicle near the dangerous vehicle and a behavior that potentially causes contact between the dangerous vehicle and the vehicle near the dangerous vehicle, the onboard device includes a dangerous vehicle detector configured to detect whether a host vehicle on which the onboard device is install is performing dangerous driving, and to detect the dangerous vehicle information of the dangerous vehicle from the nearby vehicle information, and 2Application No. 16/680,759 Supplemental Reply to Office Action of March 11, 2021 the dangerous vehicle installed does not perform dangerous driving in claim 1. Claims 6, 7, 12-15 are allowable for the same reasons as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425